DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 4/26/2021.
No claims have been amended. Claim 15 has been cancelled. Claims 1-14 and 16-19 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (U.S. PGPub. No. 20070129714) in view of Utley (U.S. Patent No. 6139545).
Regarding claim 1, Elkins teaches a method for treating a human subject, comprising: applying a nerve cooling device to a target region along the subject’s head (Para. 0010, 0013); inhibiting transmission of nervous system signals so as to inhibit facial muscular contractions and thereby reduce dynamic wrinkles and/or expression lines (Para. 0013,0019). 
Although Elkin is directed towards a wrinkle treatment device, Elkins does not explicitly disclose the device being non-invasive or transcutaneously targeting a first nerve branch to inhibit transmission of nervous system signals to a second nerve branch to inhibit muscular contractions. 
In related wrinkle treatment art, Utley teaches a similar method of targeting motor nerve branch or branches to inactivate selected muscles and treat a cosmetic condition non-invasively (Col. 2, lines 14-17, 18-20, lines 50-60). Utley further describes inactivating the corrugator supercilii muscle, the frowning muscle, via nerve branch (Col. 4, lines 24-34; Col. 11, lines 18-22; Fig. 2, nerve branch 22, Corrugator supercilii muscles 12). Further, by stimulating nerve branches 22, the Corrugator supercilii muscle is treated (Col. 8, lines 3-8). Fig. 2 depicts the temporal branch 64, read as the first nerve branch, connected to additional nerve branches 22, read as the second nerve branch, to control the Corrugator supercilii muscle 12. The connection between temporal branch 64 and nerve branch 22 indicates that nervous system signals are transmitted from one to another. Thus, by non-invasively treating the temporal branch one would also treat associated nerve branches and muscles. 

Regarding claim 2, the Elkins/Utley combination teaches: 
 The method of claim 1, (described above)
wherein transcutaneously cooling the nerve tissue causes non-permanent injury to the nerve tissue (Elkins, Para. 0057-0058)
wherein the non-permanent injury causes attenuation of nervous system signals to facial muscles of the subject. (Elkins, Para. 0057-0058) 
Regarding claim 3, the Elkins/Utley combination teaches:
The method of claim 1 (described above)
wherein transcutaneously cooling the nerve tissue includes injuring the nerve tissue without damaging, to any significant extent, facial muscle adjacent to the nerve tissue, thereby maintaining continued normal functioning of the facial muscle (Elkins, Para. 0043)
Regarding claim 4, the Elkins/Utley combination teaches:
The method of claim 1 (described above)
wherein transcutaneously cooling the nerve tissue includes cooling a skin surface of the subject at the target region to a temperature equal to or lower than about -2 degrees Celsius. (Elkins, Para. 0016)

Regarding claim 5, the Elkins/Utley combination teaches: 
 The method of claim 1, (described above)
Wherein transcutaenously cooling the nerve tissue includes non permanently injuring a sufficient amount of the nerve tissue to inhibit muscle contractions along a forehead and/or around at least one eye of the subject (Elkins, Para. 0051, 0057-0058)
Regarding claim 6, the Elkins/Utley combination teaches: 
 The method of claim 1, (described above)
further comprising repeatedly applying the…nerve cooling device to the subject (Elkins, Para. 0058)
Utley describes targeting several muscles and nerves on the face, such as the Corrugator supercilii (forehead), the Procerus (eyebrows and nose), and Platysma myoides (neck and mouth) (Col. 4, lines 24-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins based on the teachings of Utley to include inhibiting different nerve tissue at different locations, such as different nerves and associated muscles, along a nerve branch to at least partially block transmission of nervous system signals in order to treat dystonias and provide cosmetic results and eliminate skin furrows, wrinkles or neck bands (Utley, Col. 2, lines 50-60).
Regarding claim 7, the Elkins/Utley combination teaches: 
 The method of claim 1, (described above)
wherein the nerve tissue is sufficiently injured to inhibit facial muscular contractions for at least about 1 week (Elkins, Para. 0019, 0087-88; Table 3)
Regarding claim 8, the Elkins/Utley combination teaches: 
 The method of claim 1, (described above)
wherein injuring the nerve tissue includes injuring nerves that control facial expression. (Utley, Col. 4, lines 24-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins based on the teachings of Utley to include injuring nerves that control facial expression in order to treat dystonias and provide cosmetic results and eliminate skin furrows, wrinkles or neck bands (Utley, Col. 2, lines 50-60).
Regarding claim 9, the Elkins/Utley combination teaches:
The method of claim 1 (described above)
further comprising delivering a cryoprotectant to a skin surface of the subject to inhibit injury of non-targeted tissue. (Elkins, Para. 0014, 0060)
Regarding claim 11, the Elkins/Utley combination teaches:
  The method of claim 1, (described above)
wherein the nerve tissue is thermally injured due to freezing. (Elkins, 0085, 0086)
Regarding claim 12, the Elkins/Utley combination teaches:
A system for treating a subject, comprising: a…nerve cooling device configured to be applied to an external surface of the subject's skin; (Elkins, Para. 0010, 0013))
and a controller programmed to cause the non-invasive nerve cooling device to perform the method in claim 1. (described above, Elkins, Para. 0011)
Regarding claim 13, the Elkins/Utley combination teaches: A system for affecting a treatment area, comprising: a nerve cooling device configured to cool subdermal nerve tissue (Elkins, Para. 0010, 0013), configured to limitation read as functional language), and a controller having instructions for causing the nerve cooling device to cool a surface of the subject's skin for a cooling period (Elkins, Para. 0011)…such that the subdermal nerve tissue is injured to inhibit muscular contractions…to reduce the appearance of facial wrinkles and/or expression lines after the cooling period ends (Elkins, Para. 0013,0019).. 
Although Elkin is directed towards a wrinkle treatment device, Elkins does not explicitly disclose the device being non-invasive or transcutaneously targeting a first nerve branch to inhibit transmission of nervous system signals to a second nerve branch to inhibit muscular contractions. 
In related wrinkle treatment art, Utley teaches reducing the appearance of facial wrinkles and/or expression lines after the cooling period ends and targeting motor nerve branch or branches to inactivate selected muscles and treat a cosmetic condition (Col. 2, lines 14-17, 18-20, lines 50-60; Col. 4, lines 24-40). Utley further describes inactivating the corrugator supercilii muscle, the frowning muscle, via nerve branch 22 (Col. 4, lines 24-34; Col. 11, lines 18-22; Fig. 2, nerve branch 22, Corrugator supercilii muscles 12). Further, by stimulating nerve branches 22, the Corrugator supercilii muscle is treated (Col. 8, lines 3-8). Fig. 2 depicts the temporal branch 64, read as the first nerve branch, connected to additional nerve branches 22, read as the second nerve branch, to control the Corrugator supercilii muscle 12. The connection between temporal branch 64 and nerve branch 22 indicates that nervous signals are transmitted from one nerve branch to another nerve branch. Thus, by non-invasively injuring the temporal branch, one would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins based on the teachings of Utley to non-invasively target a first nerve branch to inhibit transmissions of nervous system signals to a second nerve branch in order to inactivate selected muscles to treat dystonia, grimacing or provide cosmetic result to eliminate or prevent wrinkles and skin furrows by specifically targeting discrete motor nerve branches (Utley, Col. 2, lines 20-24, 50-60).  
Utley further teaches a module that includes a nerve tissue stimulator. This stimulator applies stimulant energy to the targeted nerve region and invokes an observable response. (Utley, Col. 7, lines 49-57). Thus, read as broadly as claimed, the stimulator-observed response is read as the nerve detection sensors configured to detect the subdermal nerve tissue, since an observable response indicates the target subdermal nerve tissue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins based on the teachings of Utley to incorporate a nerve detection sensor in order to indicate the presence or absence of the targeted nerve tissue region (Utley, Col. 7, lines 1-44).
Regarding claim 14, the Elkins/Utley combination teaches: 
The method of claim 13, (described above)
 wherein the controller has instructions to cause the system to monitor the treatment area while the non-invasive nerve cooling device is applied to the treatment area and to control operation of the non-invasive nerve cooling device based on the monitoring of the treatment areas (Elkins, Para. 0024, 0064,0098)
such that at least a portion of the subdermal nerve tissue is at or below a target temperature for the cooling period. (Elkins, Para. 0024, 0062)
Regarding claim 16, the Elkins/Utley combination teaches: 
The method of claim 13, (described above)
wherein the cooling period is 30 seconds to 1 hour. (Elkins, Para. 0083)
Regarding claim 17, the Elkins/Utley combination teaches: 
The method of claim 13, (described above)
wherein the cooling period is shorter than 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 35, 40, 45, 50, or 55 minutes or 2 hours. (Elkins, 0083)
Regarding claim 19, the Elkins/Utley combination teaches: A method for treating a human subject to reduce visible dynamic wrinkles and/or visible expression lines, (Elkins, Para. 0013,0019), the method comprising: selecting a target region along the subject's head based on a location of subdermal nerve tissue that transmits nerve signals to a section of a nerve branch innervating one or more facial muscles, (Elkins, Para. 0010, 0013); wherein contraction of the one or more facial muscles causes deepening of the visible dynamic wrinkles and/or the visible expression lines (Elkins, 0007, 0010); applying a nerve cooling device to the target region (Elkins, Para. 0010, 0013); wherein the inhibiting of the transmission of nervous system signals is sufficient to substantially prevent contractions of the one or more facial muscles, thereby reducing the visible dynamic wrinkles and/or the visible expression lines. (Elkins, Para. 0010).
Although Elkin is directed towards a wrinkle treatment device, Elkins does not explicitly disclose the device being non-invasive or transcutaneously inhibiting transmissions of nervous system signals away from the target region and to the section of the nerve branch laterally spaced apart from the target region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins based on the teachings of Utley to non-invasively injure the subdermal nerve tissue and inhibit transmission of nervous system signals away from the target region and to the section of the nerve branch, which is laterally spaced apart from the target region, in order to inactivate selected muscles to treat dystonia, grimacing or provide cosmetic result to eliminate or prevent wrinkles and skin furrows by specifically targeting discrete motor nerve branches (Utley, Col. 2, lines 20-24, 50-60).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Elkins/Utley combination in further view of Spertell (U.S. Patent No. 6104959).
Regarding claim 10, the Elkins/Utley combination teaches:
The method of claim 1 further comprising: (described above)

In related subcutaneous treatment art, Spertell teaches
determining a location of the nerve tissue using ultrasound energy, electrical energy, and/or landmark imaging. (Col. 5, line 3-6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Elkins/Utley combination based on the teachings of Spertell to have incorporate using ultrasound energy to determine the location of nerve tissue in order to provide precise mapping of target sites (Col. 5, lines 3-6). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Elkins/Utley combination in further view of Stern (U.S. Patent No. 6413225).
Regarding claim 18, the Elkins/Utley combination teaches:
The method of claim 13, (described above)
wherein the nerve cooling device has a temperature-controlled surface for being applied to the treatment area, (Elkins, Para. 0099)
Elkins and Utley fail to teach wherein an area of the temperature-controlled surface is less than about 2 cm2.
In related tissue treating art, Stern teaches:
wherein an area of the temperature-controlled surface is less than about 2 cm2 (Col. 20, line 49 - Col. 21, line 8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Elkins and Utley based on the teachings of Stern to include 2 in order to target thermal therapy to small areas of the face.
Response to Arguments
Applicant's arguments filed 4/26/2021 with respect to the rejection of the claims have been fully considered but they are not persuasive.
Applicant argues that Elkins “teaches away from the Applicant’s technology by expressly and consistently disclosing a device comprising a tissue-penetrating probe used for invasive treatment”, however, the Examiner respectfully disagrees. The Elkins reference does not “teach away” from the Applicant’s technology, since Elkins does not discourage the use of non-invasive or transcutaneous treatments. The teaching of Elkins is applicable because the reference is used to teach a method of applying a nerve cooling device to a target region along the subject’s head (Para. 0010, 0013) and inhibiting transmission of nervous system signals so as to inhibit facial muscular contractions and thereby reduce dynamic wrinkles and/or expression lines (Para. 0013, 0019). Although the invention of Elkins is directed toward a percutaneous device, there is nothing in the specification that explicitly teaches away from a transcutaneous device, and thus nothing in the Elkins reference explicitly limits the modification of treating wrinkles transcutaneously. The prior art’s mere disclosure of an alternative does not constitute a teaching away because the disclosure does not criticize, discredit, or otherwise discourage the solution claimed (see MPEP 2123).
Regarding Applicant’s argument that there is “no reason to modify Elkins’ teaching to obtain Applicant’s technology”, the Examiner respectfully disagrees. Elkins teaches using cooling treatments to change the composition or behavior of target tissue, while Utley teaches noninvasively targeting motor nerve branches to inactivate select muscles and treat cosmetic . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794